        Case 5:20-cv-00061-MTT Document 14 Filed 12/14/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

 DIANN L. MOODY,                           )
                                           )
                 Plaintiff,                ) Case No. 5:20-cv-00061-MTT
                                           )
       v.                                    Judge Marc Thomas Treadwell
                                           )
 SYNCHRONY BANK and DOES 1-                )
 10 inclusive,                             )
                                           )
                Defendants.                )
                                           )
                                           )

              DEFENDANT SYNCHRONY BANK’S MOTION
            TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
      NOW COMES Defendant Synchrony Bank (“Synchrony”), by and through

its undersigned counsel, and respectfully moves this Court to dismiss the Amended

Complaint of Plaintiff Diann L. Moody (“Plaintiff”) pursuant to Federal Rule of

Civil Procedure 12(b)(6), with prejudice, for failure to state a claim upon which relief

can be granted. As more fully set forth in the accompanying Memorandum of Law,

filed contemporaneously herewith, the Telephone Consumer Protection Act was

unconstitutional for a five-year period encompassing the calls alleged in the

Amended Complaint.
       Case 5:20-cv-00061-MTT Document 14 Filed 12/14/20 Page 2 of 3




Dated: December 14, 2020

                                  THE GILROY FIRM

                                  /s/ Monica K. Gilroy
                                  Monica K. Gilroy, Esq.
                                  Georgia Bar No. 427520
                                  Email:Monica.Gilroy@gilroyfirm.com
                                  Matthew F. Totten
                                  Georgia Bar No. 798589
                                  Email:Matthew.Totten@gilroyfirm.com
                                  Counsel for Defendant Synchrony Bank

THE GILROY FIRM
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 Main Number
(678) 280-1923 Facsimile




                                   -2-
        Case 5:20-cv-00061-MTT Document 14 Filed 12/14/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on December 14, 2020, I electronically filed the foregoing

with the Clerk of the U.S. District Court, Middle District of Georgia, Macon

Division, by using the CM/ECF system, which will send notification of such filing(s)

to all counsel of record listed below:

                          Joseph P. McClelland, III
                          joseph@jacksonlaws.com
                          Joseph P. McClelland, LLC
                          545 N. McDonough Street, Suite 210
                          Decatur, GA 30030
                          joseph@jacksonlaws.com

                          Counsel for Plaintiff
                          DiAnn Moody

                                         /s/ Monica K. Gilroy
                                         Monica K. Gilroy, Esq.
                                         Georgia Bar No. 427520
                                         Email:Monica.Gilroy@gilroyfirm.com
                                         Matthew F. Totten
                                         Georgia Bar No. 798589
                                         Email:Matthew.Totten@gilroyfirm.com
                                         Counsel for Defendant Synchrony Bank

THE GILROY FIRM
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 Main Number
(678) 280-1923 Facsimile




                                          -3-
